     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 1 of 12 Page ID #:1



 1 John Burton, State Bar No. 86029
   jb@johnburtonlaw.com
 2 Matt Sahak, State Bar No. 310624
   ms@johnburtonlaw.com
 3 THE LAW OFFICES OF JOHN BURTON
   128 North Fair Oaks Avenue
 4 Pasadena, California 91103
   Tel: (626) 449-8300
 5
   Attorneys for Plaintiff Zeeshan H. Khan
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    ZEESHAN H. KHAN,                             Case No. 21-CV-3289
12                 Plaintiff,                      COMPLAINT FOR DAMAGES FOR
13                                                 VIOLATIONS OF CIVIL RIGHTS
            v.
14                                                 DEMAND FOR JURY TRIAL
      CITY OF LOS ANGELES, LOS
15    ANGELES POLICE DEPARTMENT,
      CHIEF MICHEL MOORE, OFFICER
16    AARON GREEN (No. 36890), and
      DOES 1-10,
17                 Defendants.
18
19
20
21                              JURISDICTION AND VENUE
22         1.     Plaintiff asserts claims under 42 U.S.C. § 1983. Accordingly, subject matter
23 jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. Plaintiff’s
24 state-law claims form part of the same case and controversy, and are within the
25 supplemental jurisdiction of the Court pursuant to 28 U.S.C. § 1367.
26       2.    Plaintiff’s claims arise out of a course of conduct involving police officials
27 of the City of Los Angeles, in the County of Los Angeles, State of California, and
28 within this judicial district. Accordingly, venue is appropriate in this Court.
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 2 of 12 Page ID #:2



 1                                          PARTIES
 2         3.     Zeeshan H. Khan is an adult qualified to bring suit on his own behalf.
 3         4.     Defendant City of Los Angeles (City) is a political subdivision of the State
 4 of California. Defendant Los Angeles Police Department (LAPD) is an independent
 5 entity subject to suit. Defendant Michel Moore is the Chief of Police of the LAPD and
 6 is sued in his individual and official capacity as the relevant policy maker.
 7         5.     Defendant Officer Aaron Green is employed by the LAPD.
 8         6.     Does 1 through 10 are Defendant LAPD officers who are unnamed
 9 because their identities have yet to be ascertained.
10         7.     The individually named defendant and each Doe defendant acted under
11 color of state law and within the scope of their agency and employment with the City
12 and the LAPD.
13                EXHAUSTION OF ADMINISTRATIVE REMEDIES
14         8.     Plaintiff timely filed the appropriate administrative claims more than 45
15 days before the filing of the Complaint. This lawsuit is timely.
16                                            FACTS
17 A.      The Summer of 2020 and the Run-Up to the Presidential Election
18         9.     The May 25, 2020 death of George Floyd during his arrest by
19 Minneapolis police officers, which occurred during a global pandemic and not long
20 after the killings of Breonna Taylor and Ahmaud Arbery, sparked protests across the
21 nation demanding justice and calling for police accountability and reform. Protests
22 began in the Los Angeles area on May 27, 2020 and continued for weeks.
23 Approximately 1,000 National Guard troops were deployed to the Los Angeles area
24 during the last weekend of May 30-31. Approximately 2,000 National Guard troops
25 were deployed to the Los Angeles area during the first week of June. Multiple claims of
26 LAPD overreaction, brutality and wanton violence followed the demonstrations.
27         10.     The City established the “SAFE LA Task Force” to handle LAPD
28 personnel complaints arising out of the May-June 2020 protests. The LAPD released

                                                -2-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 3 of 12 Page ID #:3



 1 the report “SAFE LA Civil Unrest 2020 After Action Report,” on April 9, 2021.The
 2 report found LAPD officers deployed 11,305 rounds of “less-lethal munitions” during
 3 the May-June protests, comprised of 4,377 37mm projectile rounds, 2,621 40mm
 4 projectile rounds 4,307 beanbag shotgun rounds.
 5         11.    On April 9, 2021, the Board of Police Commissioners received the
 6 “SAFE LA Task Force Update Report” from Chief Moore. According to the Report,
 7 the Office of the Inspector General received 2,850 personnel complaints related to the
 8 protests. The SAFE LA Task Force initiated 210 complaint investigations, of which 73
 9 were related to excessive use of force. As of April 9, 2021, 33 of these investigations
10 were reviewed and no allegations for unauthorized force were sustained.
11         12.    Despite police repression, protests of police violence continued
12 throughout the summer of 2020. Community tensions grew as the presidential election
13 neared. Rallies held in support of President Trump led to confrontations between pro-
14 Trump, “MAGA” supporters, and anti-Trump activists and protestors. Plaintiff was
15 shot in the back by a less-lethal round at one of those events.
16 B.      The August 21, 2020 Sunland-Tujunga Rally and Counter Demonstration
17         13.    On August 21, 2020, Mr. Khan was attending a lawful anti-Donald Trump
18 counter-demonstration in Sunland-Tujunga, California. Both Trump supporters and
19 anti-Trump activists loudly but non-violently exercised their First-Amendment rights to
20 speak in favor of, and in opposition to the Trump administration for most of the
21 afternoon. LAPD officers from the Foothill Division allowed the two sides to face off
22 for some time on a closed section of Foothill Boulevard.
23         14.    More LAPD officers arrived around 3:00 p.m. Videos show both sides at
24 the demonstration and counter-demonstration engaging in similar raucous but
25 constitutionally protected behavior. The LAPD officers, however, turned on the anti-
26 Trump demonstrators, and drove them out of the street, brandishing and at points
27 using less-lethal ordnance.
28

                                               -3-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 4 of 12 Page ID #:4



 1         15.      Mr. Khan is a large man, a veteran of many protests and demonstrations.
 2 He was carrying a megaphone. He is a gentle giant, and was acting like one. He can be
 3 seen in photos and on video keeping counter-demonstrators away from pro-Trump
 4 demonstrators, de-escalating tension and preventing fights from breaking out.
 5         16.      When LAPD officers began forcing the anti-Trump crowd out of the
 6 street, Mr. Khan corralled anti-Trump demonstrators away from the police line and
 7 toward the curb, where the police were directing them. Plaintiff’s size and denim jacket
 8 make his easily noticeable in recordings.
 9
                                                               Defendant Green
10          Plaintiff Khan

11
12
13
14
15
16
17         17.      While Mr. Khan stood near the curb of Foothill Boulevard, facing the
18 counter-demonstrators, gesturing at them to continue moving away from the police,
19 and with his back turned to the police line, Defendant LAPD Officer Green raised his
20 shotgun, took aim, and fired a less-lethal projectile directly at Mr. Khan’s back.
21
22
23
24
25
26
27
28

                                                -4-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 5 of 12 Page ID #:5



 1         18.    The video evidence is unmistakable. Mr. Khan immediately collapsed, and
 2 had to be helped out of the area because he could not walk on his own.
 3
 4
 5
 6
 7
 8
 9
10
11
12 A video of the incident is available at:
13 https://www.youtube.com/watch?v=FWP1-GYtRCI&feature=youtu.be
14 The shot is around the 2:00 mark on the video.
15         19.    Mr. Khan was taken to the emergency room at USC Verdugo Hills
16 Hospital where he was treated for his pain. The next day he was taken to the Kaiser
17 Permanente Hospital in Woodland Hills where he was diagnosed with two broken
18 vertebra and a sprained ankle.
19                                        DAMAGES
20         20.    As a direct and proximate result of the aforesaid acts and omissions, and
21 the customs, practices, policies and decisions of the Defendants alleged in this
22 complaint, Plaintiff suffered and will continue to suffer great emotional, mental and
23 physical pain, suffering, anguish, fright, nervousness, anxiety, shock, humiliation,
24 indignity, embarrassment, and apprehension, which have caused, and will continue to
25 cause, Plaintiff to sustain general damages in a sum to be determined at trial.
26
27
28

                                               -5-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 6 of 12 Page ID #:6



 1         21.    As a further direct and proximate result of the aforesaid acts, omissions,
 2 customs, practices, policies and decisions of the aforementioned defendants, Plaintiff
 3 incurred medical expenses, which have caused Plaintiff to sustain damages in a sum to
 4 be determined at trial.
 5         22.    As a further direct and proximate result of the aforesaid acts, omissions,
 6 customs, practices, policies and decisions of the defendants, Plaintiff suffered loss of
 7 income which has caused him economic damages in a sum to be determined at trial.
 8         23.    The individually named and Doe defendants, excluding defendants City
 9 and LAPD, acted outside the scope of their jurisdiction and without authorization of
10 law. The aforementioned acts of those individual and Doe defendants, and each of
11 them, was willful, wanton, malicious and oppressive, with reckless disregard for and
12 deliberate indifference to Plaintiff and his constitutional rights, and did in fact violate
13 the aforementioned rights, entitling Plaintiff to exemplary and punitive damages in an
14 amount to be proven at trial.
15                                   CLAIMS FOR RELIEF
16                               FIRST CLAIM FOR RELIEF
17                DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
18                     (First and Fourth Amendments – Individual Liability)
19         24.    The individual and Doe defendants, while acting under color of law,
20 deprived Plaintiff of his civil rights secured by the Constitution and laws of the United
21 States, including his rights under the First Amendment to be free from retaliation for
22 engaging in protected speech and activity. Plaintiff engaged in constitutionally protected
23 acts of observing and participating in an event of public interest and expressing his
24 political views.
25         25.    The individual and doe defendants, while acting under color of law,
26 deprived Plaintiff of his civil rights secured by the Constitution and laws of the United
27 States, including his rights under the Fourth Amendment to be free from unreasonable
28 and excessive force when he was shot in the back with a less-lethal munition at close

                                                 -6-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 7 of 12 Page ID #:7



 1 range and without justification.
 2         26.     The above acts and omissions, while carried out under color of law, have
 3 no justification or excuse in law, and instead constitute a gross abuse of governmental
 4 authority and power that shock the conscience. They are fundamentally unfair, arbitrary
 5 and oppressive, and unrelated to any activity in which governmental officers may
 6 appropriately and legally undertake in the course of protecting persons or property, or
 7 ensuring civil order. The above acts and omissions were consciously chosen from
 8 among various alternatives.
 9         27.     As a direct and proximate result of the aforesaid acts, omissions, customs,
10 practices, policies and decisions of the aforementioned defendants, Plaintiff was injured
11 in his health and person, and will continue to suffer great mental and physical pain,
12 suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
13 embarrassment, and apprehension as alleged above.
14         28.     The above mentioned individually named and Doe defendants, acted
15 under color of law, and both separately and in concert. The aforementioned acts of
16 those defendants, and each of them, were willful, wanton, malicious and oppressive,
17 with reckless disregard or with deliberate indifference and with the intent to deprive
18 Plaintiff of his constitutional rights and privileges, and did in fact violate the
19 aforementioned rights and privileges, entitling Plaintiff to exemplary and punitive
20 damages in an amount to be proven at the trial of this matter.
21                              SECOND CLAIM FOR RELIEF
22                DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983
23                      (Failure to Intervene Against All Doe Defendants)
24         29.     The Doe defendants, while acting under color of law, deprived Plaintiff of
25 his civil rights secured by the Constitution and laws of the United States, including his
26 rights under the First Amendment to engage in protected speech and activity, and the
27 Fourth Amendment to be free from unreasonable and excessive force by failing to
28 intervene in the unlawful actions of other officers, including Officer Green.

                                                 -7-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 8 of 12 Page ID #:8



 1         30.    Each of the Doe defendants was both personally involved and an
 2 integral participant in the violation of Plaintiff’s constitutional rights because each
 3 defendant officer was aware of the unlawful actions of the other officers, did not object
 4 to the violations of Plaintiff’s rights, and participated in the violations by performing
 5 police functions, including meaningful participation in the needless and unnecessary
 6 operation to escalate the force used against Plaintiff and other lawful protestors.
 7         31.    As a direct and proximate result of the aforesaid acts, omissions, customs,
 8 practices, policies and decisions of the aforementioned defendants, Plaintiff was injured
 9 in his health and person, and will continue to suffer great mental and physical pain,
10 suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
11 embarrassment, and apprehension as alleged above.
12         32.    The above mentioned Doe defendants, acted under color of law, and both
13 separately and in concert. The aforementioned acts of those defendants, and each of
14 them, were willful, wanton, malicious and oppressive, with reckless disregard or with
15 deliberate indifference and with the intent to deprive Plaintiff of his constitutional
16 rights and privileges, and did in fact violate the aforementioned rights and privileges,
17 entitling Plaintiff to exemplary and punitive damages in an amount to be proven at the
18 trial of this matter.
19                              THIRD CLAIM FOR RELIEF
20      DEPRIVATION OF CIVIL RIGHTS – 42 U.S.C. § 1983 (Entity Liability)
21         33.    Plaintiff is informed and believes and thereon alleges that, at all times
22 herein mentioned, defendants City, LAPD, and the relevant policy maker, Chief Michel
23 Moore, acted with deliberate indifference, and in conscious and reckless disregard to the
24 safety, security and constitutional and statutory rights of Plaintiff, and others similarly
25 situated, including the right to be free from unreasonable and excessive force, and the
26 right to be free from retaliation for engaging in protected speech and activity under the
27 First and Fourth Amendment.
28

                                                 -8-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 9 of 12 Page ID #:9



 1         34.    Defendants City, LAPD, and the relevant policy maker, Chief Michel
 2 Moore maintained, enforced, tolerated, ratified, permitted, acquiesced in, and applied,
 3 among others, the following policies, practices and customs, among other things:
 4         (a)    Using excessive force, including unjustified less than lethal force in crowd
 5         control situations including engaging with peacefully protesting individuals;
 6         (b)    Failing to train officers to handle usual and recurring situations with which
 7         they must deal, including the use of “less lethal” force in crowd control
 8         situations, including during encounters with individuals who are peacefully
 9         protesting or engaging in First Amendment protected activity; and
10         (c)    Other policies, practices and customs as may be established through
11 discovery to have been the moving force or proximate cause of Plaintiff’s constitutional
12 deprivations, including but not limited to, express authorization, ratification, failure to
13 train and failure to supervise and discipline misconduct such as shooting Plaintiff.
14         35.    As a direct and proximate result of the aforesaid acts, omissions, customs,
15 practices, policies and decisions of the aforementioned defendants, Plaintiff was injured
16 in his health and person, and will continue to suffer great mental and physical pain,
17 suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
18 embarrassment, harm to reputation, and apprehension, which have caused Plaintiff to
19 sustain compensatory damages as alleged above.
20                             FOURTH CLAIM FOR RELIEF
21                         DEPRIVATION OF CIVIL RIGHTS –
22                      CALIFORNIA CIVIL CODE §§ 52 AND 52.1
23         36.    All defendants are subject to liability under California Civil Code §§ 52 and
24 52.1 because the individual and doe defendants subjected Plaintiff to violence and
25 threats of violence and interfered with Plaintiff’s constitutional and statutory rights by
26 way of threats, intimidation or coercion. Defendants violated Plaintiff’s right to engage
27 in free speech as guaranteed by Article I, section 2 of the California Constitution, to be
28 free from excessive force as guaranteed by Article I, § 13 of the California Constitution,

                                                -9-
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 10 of 12 Page ID #:10



 1 and bodily integrity as guaranteed by California Civil Code § 43.
 2          37.    As a direct and proximate result of the aforesaid acts, omissions, customs,
 3 practices, policies and decisions of the aforementioned defendants, Plaintiff was injured
 4 in his health and person, and will continue to suffer great mental and physical pain,
 5 suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity,
 6 embarrassment, and apprehension, as alleged above.
 7          38.    The above mentioned individually named and Doe defendants, acted
 8 under color of law, and both separately and in concert. The aforementioned acts of
 9 those defendants, and each of them, were willful, wanton, malicious and oppressive,
10 with reckless disregard or with deliberate indifference and with the intent to deprive
11 Plaintiff of his constitutional rights and privileges, and did in fact violate the
12 aforementioned rights and privileges, entitling Plaintiff to exemplary and punitive
13 damages in an amount to be proven at trial.
14                               FIFTH CLAIM FOR RELIEF
15                                           ASSAULT
16                               (Plaintiff Against All Defendants)
17          39.    Defendants aimed both lethal and less than lethal weapons at Plaintiff’s
18 person with threats to use them upon him. Plaintiff reasonably believed that the officers
19 would use such force against his person.
20          40.    As a direct and proximate result of the aforementioned acts or omissions
21 of Defendants, Plaintiff sustained and incurred damages including pain, suffering,
22 and emotional injury.
23          41.    The City is vicariously liable for the actions of the Officer Defendants.
24          42.    The conduct of Defendants was willful, wanton, malicious, and done with
25 an evil motive and intent and a reckless disregard for the rights of the Plaintiff and
26 therefore warrants the imposition of exemplary and punitive damages against each
27 individual Defendant (but not the entity Defendants) in an amount adequate to punish
28 the wrongdoers and deter future misconduct.

                                                 - 10 -
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 11 of 12 Page ID #:11



 1                                SIXTH CLAIM FOR RELIEF
 2                            BATTERY BY A POLICE OFFICER
 3                            (Plaintiff Against Officer Green and City)
 4          43.   Officer Green intentionally touched Plaintiff by shooting him in the back
 5 wit a less-lethal projectile without justification, resulting in grievous bodily injury to
 6 Plaintiff’s person.
 7          44.   Plaintiff did not consent to Officer Green’s use of force.
 8          45.   As a direct and proximate result of the aforementioned acts or omissions
 9 of Officer Green, Plaintiff sustained and incurred damages including pain, suffering,
10 and emotional injury.
11          46.   Officer Green’s use of unreasonable force was a substantial factor in
12 causing Plaintiff’s harm.
13          47.   The City is vicariously liable for the actions of Officer Green.
14          48.   The conduct of Officer Green was willful, wanton, malicious, and done
15 with an evil motive and intent and a reckless disregard for the rights of the Plaintiff and
16 therefore warrants the imposition of exemplary and punitive damages against Officer
17 Green (but not the entity Defendants) in an amount adequate to punish the wrongdoers
18 and deter future misconduct.
19                                            PRAYER
20          WHEREFORE, Plaintiff requests relief as follows, and according to proof,
21 against each defendant:
22          1.    General and compensatory damages in an amount according to proof;
23          2.    Special damages in an amount according to proof;
24          3.    Exemplary and punitive damages against each individual and Doe
25                defendant, but not against the City or the LAPD, in an amount according
26                to proof;
27          4.    Costs of suit, including attorneys’ fees, under 42 U.S.C. § 1988 and
28                provisions of California law; and

                                                 - 11 -
     Case 2:21-cv-03289 Document 1 Filed 04/16/21 Page 12 of 12 Page ID #:12



1           5.     Such other relief as may be warranted or as is just and proper.
2
3 Dated: April 16, 2021                 THE LAW OFFICES OF JOHN BURTON
4
                                                             /S/ John Burton
5                                           By:
                                                                John Burton
6                                                           Attorneys for Plaintiff
7
                                 DEMAND FOR JURY TRIAL
8
            Plaintiff demands a trial by jury.
9
10
      Dated: April 16, 2021           THE LAW OFFICES OF JOHN BURTON
11
                                                                 /S/ John Burton
12                                           By:
                                                                John Burton
13                                                          Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   - 12 -
